UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 20-9012-CBM-(MAAx) Date June 3, 2021

 

 

Title A.B. v. Facebook, Inc. et al.

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE RE: DISMISSAL OF
PLAINTIFF’S CLAIMS AGAINST DEFENDANTS 247FOREXTRADE
AND ROSE LUND WITHOUT LEAVE TO AMEND

On June 1, 2021, the Court issued an order granting Defendants’ Facebook, Inc. and WhatsApp,
Inc.’s motion to dismiss and dismissed Plaintiffs claims against them without leave to amend based on
the doctrine of in pari delicto. (Dkt. No. 49.)

 

Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than June 11, 2021, why
Plaintiff's remaining claims against Defendants 247forextrade (also known as 4rextrade) and Rose Lund
should not be dismissed without leave to amend based on the doctrine of in pari delicto. See In re
Crown Vantage, Inc., 2003 WL 25257821, at *7 (N.D. Cal. Sept. 25, 2003), aff'd sub nom. Crown
Paper Liquidating Tr. v. Pricewaterhousecoopers LLP, 198 F. App’x 597 (9th Cir. 2006); see also
Casey v. U.S. Bank Nat. Assn., 127 Cal. App. 4th 1138, 1143 n.1 (2005).

A failure to response to this Order to Show Cause by June 11, 2021 shall result in dismissal of
Plaintiffs claims against Defendants 247forextrade and Rose Lund without leave to amend.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
